Citation Nr: 1207473	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure.

2. Entitlement to an effective date prior to September 13, 2010 for the grant of service connection for angina.

3. Entitlement to an effective date prior to September 13, 2010 for the grant of service connection for peripheral vascular disease of the lower left extremity.

4. Entitlement to an effective date prior to September 13, 2010 for the grant of service connection for peripheral vascular disease of the lower right extremity.

5. Entitlement to an effective date prior to September 13, 2010 for the grant of special monthly compensation for erectile dysfunction (loss of a creative organ).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1975 and had additional periods of reserve duty. 

The matter of entitlement to service connection for diabetes was last before the Board of Veterans' Appeals  (Board) in August 2009 on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Although the Board denied entitlement to service connection for diabetes in August 2009, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran's claims file was returned to the RO in March 2010 with notice from VA's Office of General Counsel (VA OGC) that the appeal remained pending before the Court - i.e., that the Court had jurisdiction over the claim and not the RO or the Board

Notwithstanding that notice, the RO issued the Veteran a November 2010 letter stating that they were working on his claim for service connection for diabetes. A report of telephone contact reveals that the Veteran called the RO in November 2010 to inform them that the claim for diabetes was pending to the Court. Despite the advisements from VA OGC and the Veteran, the RO issued an April 2011 rating decision granting service connection for diabetes. 

In a July 2011 Order, the Court vacated the Board's denial and remanded the claim to the Board, thus providing jurisdiction to the Board - and not to the RO.

The RO did not have jurisdiction over the claim for service connection for diabetes while that matter was pending before the Court. 38 U.S.C.A. §§ 7251, 7252(a), 38 C.F.R. §§ 3.104(a), 20.1104. As a result, the portion of the April 2011 rating decision granting service connection for diabetes is void. That is, it is a nullity and without legal effect, and any decisions based upon the RO's April 2011 rating decision are equally without legal effect to include the assignment of an appropriate disability rating and an effective date. 

The issue of entitlement to service connection for diabetes mellitus is now properly before the Board. 38 C.F.R. § 20.900(d). As the Board herein grants service connection for diabetes, the claims file will be returned to the RO for rating determinations within its jurisdiction - namely the assignment of an appropriate disability rating and an effective date. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As noted in the Board's 2009 decision, the Veteran raised claims of entitlement to service connection for neck and right hip disabilities. These additional claims still have not been developed and adjudicated by the RO so the Board does not have jurisdiction over them. Accordingly, they are again REFERRED to the RO for appropriate action.

The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his testimony is credible.

2. He served as a Security Specialist with the 56th Security Police Squadron at Nakhon Phanom Royal Thai Air Force Base from October 1972 to October 1973. 

3. Military records within the claims file constitute credible evidence that the Veteran was exposed to Agent Orange while on active duty in Thailand.

3. The Veteran has diabetes mellitus, Type II.


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes mellitus are met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issues herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

As noted, the Veteran seeks service connection for diabetes mellitus claimed as the result of in-service exposure to herbicides. The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. A claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). As the claims file reflects that the Veteran has diabetes mellitus and was exposed to Agent Orange while on active duty, the Board will grant his claim. Id. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

Certain diseases listed at 38 C.F.R. § 3.309(e), including type II diabetes mellitus, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. Certain chronic disabilities, to include diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). In this case, there is no evidence that diabetes mellitus manifested to any degree within one year of the Veteran's discharge. The medical evidence of record reflects that he was first diagnosed with diabetes in 1997.

Here, the Veteran does not contend that he incurred diabetes while on active duty - he contends that he later developed diabetes as a result of in-service exposure to herbicides. As noted above, the law establishes a presumption of exposure for veterans who served in certain areas including Vietnam and portions of Korea. See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309(e). Beyond testimony that the Veteran stopped over in Vietnam while on travel during active duty, there is no evidence that he served in any areas that would afford him the presumption of exposure to herbicide agents. The provisions as to presumptive exposure to herbicides are not applicable to his claim.

Service personnel records reveal that the Veteran served in Thailand from October 1972 to October 1973. Specifically, he served as security police at Nakhon Phanom Thai Royal Air Force Base. A declassified Air Force report (the CHECO Report) about base defense in Thailand from 1968 to 1972 states that there was "heavy use" of herbicides in the fenced areas at Nakhon Phanom Thai Royal Air Force Base. 

VA's Compensation and Pension Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era.  Specifically, a May 2010 "Compensation and Service Bulletin" states that "herbicide exposure should be acknowledged" for U.S. Air Force veterans who served at Nakhon Phanom Thai Royal Air Force Base "as a security policeman... or otherwise near the air base perimeter." The Bulletin states that any such veterans are eligible for presumptive service connection for the diseases associated with tactical herbicide exposure listed at 38 CFR 3.309(e) if their reports of perimeter security duty are supported by "additional credible evidence" such as military occupation specialty (MOS) or performance evaluations.  

As provided by 38 C.F.R. § 19.5 (2011), the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs. However, "the Board is not bound by Department manuals, circulars, or similar administrative issues." See also 38 U.S.C. § 7104(c) (2011).  Although the Board is not bound by the May 2010 "Compensation and Service Bulletin," there is probative evidence that the Veteran was exposed to herbicides while in Thailand. 

Specifically, service personnel records verify that the Veteran served as a security policeman at Nakhon Phanom Thai Royal Air Force Base from October 1972 to October 1973 and he testified that he patrolled the base perimeter. His testimony is supported by a September 1973 service treatment record showing that he experienced a left foot strain while on duty at the base perimeter. The Board finds his testimony credible and probative. Caluza, 7 Vet.App. at 511-512. Further, the CHECO Report notes heavy use of herbicides at the perimeter of the base. That report is highly probative as it is an official record, generated with a specific view towards describing military bases in Thailand during the Vietnam era. See Federal Rule of Evidence 803; see also Rucker v. Brown, 10 Vet.App. 67 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); Spencer v. West, 13 Vet.App. 376 (2000); Samuels v. West, 11 Vet.App. 433 (1998); Duro v. Derwinski, 2 Vet.App. 530 (1992) (all in general as to the high probative value which may be accorded to government records).

The medical evidence of record confirms that the Veteran has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents. 38 C.F.R. §§ 3.307(a), 3.309(e) (2011). As there is probative, credible evidence that he was exposed to herbicides during active duty, service connection for diabetes can be awarded on a presumptive basis. Id. Service connection for diabetes is granted.


ORDER

Service connection for diabetes mellitus, Type II, is granted.


REMAND

The Veteran submitted a November 2011 notice of disagreement (NOD) with the portions of an April 2011 rating decision that awarded entitlement to special monthly compensation for loss of a creative organ and granted entitlement to service connection for angina and peripheral vascular disease of the bilateral extremities. The rating decision assigned an effective date of September 13, 2010 for each of those awards.

In the NOD, the Veteran stated that his "awards should go back to original dates." He specifically referenced erectile dysfunction, heart disease, and "[his] legs." However, the RO has yet to promulgate a Statement of the Case on his entitlement to earlier effective dates for any of these issues. These claims must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private treatment records. Gather VA records - to include examination reports - generated after May 6, 2011. Associate all available records with the claims file. If any records are unavailable, inform the Veteran and request that he submit any copies in his possession.

2. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to an earlier effective date for angina, peripheral vascular disease of the bilateral lower extremities, and special monthly compensation for loss of a creative organ. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

3. Following the above actions, review and readjudicate the Veteran's claims. If the benefits sought remain denied, issue the Veteran and representative (if any) an appropriate supplemental statement of the case and afford them the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issues. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


